 

Exhibit 10.1

 



THIRD AMENDMENT TO
CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (hereinafter called this “Amendment”)
is dated as of May 18, 2016, by and among RING ENERGY INC., a Nevada corporation
(the “Borrower”), each of the Lenders (defined below) which is signatory hereto,
and SUNTRUST BANK, as Administrative Agent for the Lenders (in such capacity,
together with its successors in such capacity “Administrative Agent”) and as
Issuing Bank under the Credit Agreement referred to below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, Administrative Agent and the lenders from time to time
party thereto (the “Lenders”) are parties to that certain Credit Agreement dated
as of July 1, 2014, as amended by that certain First Amendment to Credit
Agreement, dated as of June 26, 2015 and that certain Second Amendment to Credit
Agreement dated as of July 24, 2015 (as amended by this Amendment and as further
amended, modified or restated from time to time, the “Credit Agreement”),
whereby upon the terms and conditions therein stated the Lenders have agreed to
make certain loans to the Borrower upon the terms and conditions set forth
therein;

 

WHEREAS, the Borrower has requested that the Required Lenders amend the Credit
Agreement as set forth below; and

 

WHEREAS, subject to the terms and conditions hereof, the Required Lenders are
willing to agree to the amendments to the Credit Agreement as set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, each
capitalized term used herein but not otherwise defined herein has the meaning
given such term in the Credit Agreement. The interpretive provisions set forth
in Sections 1.2, 1.3 and 1.4 of the Credit Agreement shall apply to this
Amendment.

 

SECTION 2. Amendments to Credit Agreement. Effective on the Amendment Effective
Date, the Credit Agreement is hereby amended as follows:

 

(a) Section 1.1 (Definitions) is amended by adding the following new definitions
in proper alphabetical order:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 



 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(b) The definition of “Defaulting Lender” in Section 1.1 (Definitions) is
amended by adding the following after “Debtor Relief Law”: “or a Bail-In
Action”.

 

(c) Article X of the Credit Agreement is amended by adding the following as a
new Section 10.16:

 

“Section 10.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(ii) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(A) a reduction in full or in part or cancellation of any such liability;

 

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.”

 

SECTION 3. Borrowing Base. Effective on the Amendment Effective Date, the
Borrowing Base is decreased to $60,000,000. The Borrowing Base redetermination
provided for by this Amendment is the Scheduled Redetermination for May 1, 2016.

 



 2 

 

 

SECTION 4. Conditions of Effectiveness.

 

(a) This Amendment shall become effective as of the date (the “Amendment
Effective Date”) that each of the following conditions precedent shall have been
satisfied:

 

(1) The Administrative Agent shall have received (which may be by electronic
transmission), in form and substance satisfactory to the Administrative Agent, a
counterpart of this Amendment which shall have been executed by the
Administrative Agent, the Issuing Bank, the Required Lenders and the Borrower
(which may be by PDF transmission);

 

(2) Each of the representations and warranties set forth in Section 5 of this
Amendment shall be true and correct;

 

(3) Since December 31, 2015, there has been no event or condition that has had
or could reasonably be expected to have a Material Adverse Effect; and

 

(4) Borrower shall have paid all fees and expenses due to the Lenders and the
Administrative Agent (including, but not limited to, reasonable attorneys’ fees
of counsel to the Administrative Agent).

 

(b) Without limiting the generality of the provisions of Sections 3.1 and 3.2 of
the Credit Agreement, for purposes of determining compliance with the conditions
specified in Section 3(a), each Lender that has signed this Amendment (and its
permitted successors and assigns) shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the proposed Amendment Effective Date specifying its
objection thereto.

 

(c) The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date.

 

SECTION 5. Representations and Warranties. The Borrower represents and warrants
to Administrative Agent and the Lenders, with full knowledge that such Persons
are relying on the following representations and warranties in executing this
Amendment, as follows:

 

(a) It has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of it
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b) The Credit Agreement, as amended by this Amendment, the Loan Documents and
each and every other document executed and delivered to the Administrative Agent
and the Lenders in connection with this Amendment to which it is a party
constitute the legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.

 

(c) This Amendment does not and will not violate any provisions of any of the
articles or certificate of incorporation, bylaws, and other organizational and
governing documents of the Borrower.

 



 3 

 

 

(d) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment.

 

(e) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower contained in Article IV of the Credit Agreement or in
any other Loan Document are true and correct in all material respects (other
than those representations and warranties that are expressly qualified by a
Material Adverse Effect or other materiality, in which case such representations
and warranties shall be true and correct in all respects).

 

(f) Before and after giving effect to this Amendment, no Default, Event of
Default or Borrowing Base Deficiency exists.

 

(g) Since December 31, 2015, there has been no event or circumstance which has
had or could reasonably be expected to have a Material Adverse Effect.

 

(h) As of the Amendment Effective Date, notwithstanding any provision in any
Collateral Document to the contrary, no Building (as defined in the applicable
Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” or “collateral” or similar definition in any Collateral Document and
no Building or Manufactured (Mobile) Home is encumbered by any Collateral
Document. As used in this paragraph, “Building” means any Building or
Manufactured (Mobile) Home, in each case as defined in the applicable Flood
Insurance Regulations); and “Flood Insurance Regulations” means (I) the National
Flood Insurance Act of 1968 as now or hereafter in effect or any successor
statute thereto, (II) the Flood Disaster Protection Act of 1973 as now or
hereafter in effect or any successor statute thereto, (III) the National Flood
Insurance Reform Act of 1994 (amending 42 USC § 4001, et seq.), as the same may
be amended or recodified from time to time, and (IV) the Flood Insurance Reform
Act of 2004 and any regulations promulgated thereunder.

 

SECTION 6. Miscellaneous.

 

(a) Reference to the Credit Agreement. Upon the effectiveness hereof, on and
after the date hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, shall mean
and be a reference to the Credit Agreement as amended hereby.

 

(b) Effect on the Credit Agreement; Ratification. Except as specifically amended
by this Amendment, the Credit Agreement shall remain in full force and effect
and is hereby ratified and confirmed. By its acceptance hereof, the Borrower
hereby ratifies and confirms each Loan Document to which it is a party in all
respects, after giving effect to the amendments set forth herein.

 

(c) Extent of Amendments. Except as otherwise expressly provided herein, the
Credit Agreement and the other Loan Documents are not amended, modified or
affected by this Amendment. The Borrower hereby ratifies and confirms that (i)
except as expressly amended hereby, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Credit Agreement
remain in full force and effect, (ii) each of the other Loan Documents are and
remain in full force and effect in accordance with their respective terms, and
(iii) the Collateral and the Liens on the Collateral securing the Obligations
are unimpaired by this Amendment and remain in full force and effect.

 

(d) Loan Documents. The Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations of the parties
thereto, enforceable in accordance with their respective terms. This Amendment
is a Loan Document.

 



 4 

 

 

 

(e) Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Administrative
Agent and Lenders to enter into this Amendment, the Borrower represents and
warrants that, as of the date hereof, it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of the
Borrower to Administrative Agent, Issuing Bank or any Lender.

 

(f) Execution and Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of this Amendment by facsimile or pdf shall
be equally as effective as delivery of a manually executed counterpart.

 

(g) Governing Law. This Amendment and any claims, controversy, dispute or cause
of action (whether in contract or tort or otherwise) based upon, arising out of
or relating to this Amendment and the transactions contemplated hereby and
thereby shall be construed in accordance with and be governed by the law
(without giving effect to the conflict of law principles thereof) of the State
of Texas.

 

(h) Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 7. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE PARTIES
TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN AGREEMENTS,
DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN SUCH PARTIES
ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AMENDMENT AND THE OTHER
WRITTEN LOAN DOCUMENTS EXECUTED BY THE BORROWER, ADMINISTRATIVE AGENT, ISSUING
BANK AND/OR LENDERS REPRESENT THE FINAL AGREEMENT BETWEEN SUCH PARTIES, AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY SUCH PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH
PARTIES.

 

SECTION 8. No Waiver. The Borrower hereby agrees that no Event of Default and no
Default has been waived or remedied by the execution of this Amendment by the
Administrative Agent or any Lender. Nothing contained in this Amendment nor any
past indulgence by the Administrative Agent, Issuing Bank or any Lender, nor any
other action or inaction on behalf of the Administrative Agent, Issuing Bank or
any Lender, (i) shall constitute or be deemed to constitute a waiver of any
Defaults or Events of Default which may exist under the Credit Agreement or the
other Loan Documents, or (ii) shall constitute or be deemed to constitute an
election of remedies by the Administrative Agent, Issuing Bank or any Lender, or
a waiver of any of the rights or remedies of the Administrative Agent, Issuing
Bank or any Lender provided in the Credit Agreement, the other Loan Documents,
or otherwise afforded at law or in equity.

 

Signatures Pages Follow

 

 



 5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

  RING ENERGY INC.,   as Borrower       By:       Name:     Title:      

 

 

 

 

 

 

 

 

 



Signature Page to Third Amendment to Credit Agreement

Ring Energy, Inc.

 



 

 

 



  SUNTRUST BANK,   as Administrative Agent, as Issuing Bank and as a Lender    
  By:       Name:     Title:      

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Credit Agreement

Ring Energy, Inc.

 





 

 



 

  [LENDER],   as a Lender       By:       Name:     Title:      

 

 

 

 

 

 

 

 

 

Signature Page to Third Amendment to Credit Agreement

Ring Energy, Inc.

 





 

 